Citation Nr: 0713906	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
status post residuals of a fracture of the 2nd, 3rd, and 5th 
metatarsals of the left foot with degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1977 to 
June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that determination, the RO, in 
pertinent part, granted service connection for status post 
residuals of a fracture of the 2nd, 3rd, and 5th metatarsals of 
the left foot with degenerative changes, and assigned a 
noncompensable evaluation to this disability, effective from 
June 2002.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the issue of entitlement to an initial compensable rating 
for this service-connected left foot disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Throughout the current appeal, the veteran has described 
constant pain associated with his service-connected left foot 
disability.  Specifically, at a March 2003 VA joints 
examination, the veteran complained of "rather constant" 
pain (of variable severity) in his left mid-foot and heel 
area which causes him to walk on the lateral side of this 
extremity.  Additionally, at a hearing conducted before the 
Board in May 2006, the veteran testified that when he stands 
or walks his left foot pain is constant.  Hearing transcript 
(T.) at 6.  

A physical examination conducted on the veteran's left foot 
in March 2003 demonstrated some difficulty rising onto 
tiptoes but good pedal pulses, freely mobile inversion and 
eversion, no definite deformity of the mid-foot or forefoot, 
and no abnormal calluses on the bottom of the foot from 
continually walking on the outer border of the extremity.  X-
rays taken of the veteran's left foot showed moderate 
degenerative changes of the tarsal articulations with 
marginal hypertrophic spurring and joint narrowing.  

Significantly, however, despite the veteran's complaints of 
left foot pain, the examiner who conducted the March 2003 
evaluation did not discuss the extent of any functional loss 
that the veteran may experience as a result of such pain "on 
use or due to flare-ups."  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, a remand is necessary to conduct an additional 
VA examination to determine the current nature and extent of 
his service-connected left foot disability.  In particular, 
the examination conducted on remand will need to address any 
functional loss that the veteran experiences in his left foot 
due to pain on use, or during flare-ups.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should make arrangements to 
conduct a VA feet examination of the 
service-connected status post residuals 
of a fracture of the 2nd, 3rd, and 5th 
metatarsals of the left foot with 
degenerative changes.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
indicated tests, if any, including 
X-rays, should be conducted.  

As part of the examination, the examiner 
should discuss whether the veteran's left 
foot exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The impact, duration and 
frequency of pain and flare-ups also 
should be discussed, as well as the 
impact of the condition on the veteran's 
gait.  In addition, the examiner should 
address whether there is malunion or 
nonunion of the tarsal or metatarsals 
bones and, if so, what the degree of 
severity is of the condition.  

2.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to an 
initial compensable disability rating for 
the service-connected status post 
residuals of a fracture of the 2nd, 3rd, 
and 5th metatarsals of the left foot with 
degenerative changes, to include whether 
staged ratings are appropriate.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on a matter that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


